DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first electrostatic block, a second electrostatic block, a thermal block and a second thermal block must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Stern et al. (hereinafter Stern) US 2015/0258544.
Regarding claim 1, Stern discloses a system, comprising: a container [2100] having a volume of at most 1 liter (L) (The microfluidic device can comprise a first channel having a sequence of (n) chambers each having a first volume (v). The first channel can comprise valves at opposing ends of the first channel that fluidically isolate the first channel. Moreover, the microfluidic device can further comprise a second channel in fluid communication with the first channel. The second channel can include at least one second chamber having a total second volume that is at least equal to the total volume of the first channel (n*v).) as discussed in at least paragraphs 6-7 and 12-14, wherein said container comprises a first surface (top/bottom surface) and a second surface(top/bottom surface) substantially opposite from said first surface shown in at least Figs. 21-25; a first electrostatic block [2105] in electrical communication with said first surface, wherein said first electrostatic block comprises one or more first electrodes (The chip can include top and bottom heaters 2105 are that can be positioned over and under pumps P0-P4, respectively and sealed with a gasket 2110. Moreover, a shielded magnet 2115 can be positioned so that its left edge is at the center of P5 for collection of magnetic beads. The bottom side heater assembly 2105 can be visible beneath one or more pumps (e.g., pumps P0-P4 as shown in FIG. 14), top manifold removed). The top and bottom side heaters can be any suitable heater. For example, the bottom side heater can be a stack comprising (from top to bottom): a copper heat distribution block (with thermocouple), a serpentine heater PC board, a polycarbonate spacer block, and a layer of closed cell foam to provide vertical compliance. The thermocouple and PC board heater wires can feed vertically down through small holes in the base manifold. In another example, the top side heater may be an Indium Tin Oxide ( ITO) heater. Such a top side ITO heater can comprise a glass or sapphire substrate coated on the back side with a thin transparent ITO conducting film and metal electrodes.) as discussed in paragraph 120, also see paragraph 107; a second electrostatic block [2105] in electrical communication with said second surface, wherein said second electrostatic block comprises one or more second electrodes(The chip can include top and bottom heaters 2105 are that can be positioned over and under pumps P0-P4, respectively and sealed with a gasket 2110. Moreover, a shielded magnet 2115 can be positioned so that its left edge is at the center of P5 for collection of magnetic beads. The bottom side heater assembly 2105 can be visible beneath one or more pumps (e.g., pumps P0-P4 as shown in FIG. 14), top manifold removed). The top and bottom side heaters can be any suitable heater. For example, the bottom side heater can be a stack comprising (from top to bottom): a copper heat distribution block (with thermocouple), a serpentine heater PC board, a polycarbonate spacer block, and a layer of closed cell foam to provide vertical compliance. The thermocouple and PC board heater wires can feed vertically down through small holes in the base manifold. In another example, the top side heater may be an Indium Tin Oxide ( ITO) heater. Such a top side ITO heater can comprise a glass or sapphire substrate coated on the back side with a thin transparent ITO conducting film and metal electrodes.) as discussed in paragraph 120, also see paragraph 107; a thermal block [2010] in thermal communication with said container as discussed in paragraph 119 and shown in Fig. 20; and a controller operatively coupled to said first electrostatic block, said second electrostatic block, and said thermal block, and configured to: simultaneously activate said first electrostatic block and said second electrostatic block to subject an electrode of said first electrostatic block or said second electrostatic block to alternate between positive and neutralizing ion at a predetermined frequency and  using said thermal block, change or maintain a temperature of a content of said container at a predetermined temperature or temperature range (System components, such as solenoid valves, magnet actuator, and heaters can all be controlled by a computer. In some cases, the computer may run LabView software that includes a script interpreter capable of reading text files containing commands for solenoid valves and chip subsystems) as discussed in paragraph 121, also see paragraph 120.
As to when and how often the electrodes are activated, the device disclosed by Stern is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Stern is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 121. See MPEP § 2114.
Regarding claims 2-5, Stern discloses The microfluidic device can comprise a first channel having a sequence of (n) chambers each having a first volume (v). The first channel can comprise valves at opposing ends of the first channel that fluidically isolate the first channel. Moreover, the microfluidic device can further comprise a second channel in fluid communication with the first channel. The second channel can include at least one second chamber having a total second volume that is at least equal to the total volume of the first channel (n*v). as discussed in at least paragraphs 6-7 and 12-14. Therefore, the microfluidic system of Stern meets the claim as it does not exceed the claimed maximum volume threshold.
Regarding claim 9, the controller of Stern capable of providing the operating conditions (wherein said controller is configured to activate said first electrostatic block and said second electrostatic block to subject each electrode of said first electrostatic block or said second electrostatic block to alternate between a positive and neutralizing ion at said predetermined frequency).
Stern discloses that System components, such as solenoid valves, magnet actuator, and heaters can all be controlled by a computer. In some cases, the computer may run LabView software that includes a script interpreter capable of reading text files containing commands for solenoid valves and chip subsystems; as discussed in paragraph 121, also see paragraph 120.
The device disclosed by Stern is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Stern is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 121. See MPEP § 2114.
Regarding claims 10-12, Stern discloses The device of FIG. 10A-C can be used for temperature controlled incubation. Pumps P1-P6 may incubate one to six volumes at a controlled temperature. As illustrated in FIG. 13, this can be accomplished by heating and/or cooling (e.g., resistive heaters or thermoelectric Peltier heat pumps) top and/or bottom surfaces of chips. Division into two or more heat control zones provides added flexibility for nucleic acid amplification, such as PCR (described below). 
[0108] The device of FIG. 10A-C can be used for nucleic acid amplification, such as PCR. Referring to FIG. 13, reactions occupying one or two pump volumes can be rapidly thermocycled between two temperatures for multiple-step nucleic acid amplification (e.g., two-step PCR) by holding, for example, temperature zone one ("Temp Zone 1) at an annealing temperature (e.g., approximately 65.degree. C.); holding temperature zone three ("Temp Zone 3") at a denaturation temperature (e.g., approximately 95.degree. C.); and transferring the reaction between P1 or P2 (or both) and P5 and P6 (or both). In this case, temperature zone two ("Temp Zone 2") can serve as a thermal isolation region between the temperature zone one and temperature zone three. Alternatively, the three temperature zones may be used for three-step nucleic acid amplification (e.g., three-step PCR) by holding temperature zone two at an intermediate extension temperature (e.g., approximately 72.degree. C.), and appropriately positioning the reaction among pumps P1-P6. Alternatively, the three temperature zones may be maintained at identical temperatures and all three cycled together between annealing and denaturation (or annealing, extension, and denaturation) temperatures. In this case, reactions may either remain stationary or cycle among pumps P1-P6. See paragraphs 107-108. Therefore, the system of Stern can maintain a temperature or temperature range of at least 30 degrees Celsius (°C), 50 degrees Celsius (°C), and 60 degrees Celsius (°C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern US 2015/0258544.
Regarding claims 6-8, Stern does not explicitly disclose the claimed frequencies. However, Stern does disclose (System components, such as solenoid valves, magnet actuator, and heaters can all be controlled by a computer. In some cases, the computer may run LabView software that includes a script interpreter capable of reading text files containing commands for solenoid valves and chip subsystems) as discussed in paragraph 121, also see paragraph 120.
Therefore, it would have been obvious to one of ordinary skill in the art to modify when and how often the electrodes are activated/deactivated in order to control and optimize  the sample preparation and analysis
Regarding claims 13-15, Stern does not explicitly disclose the number of electrodes. However, Stern does disclose wherein a plurality of electrodes are used (paragraph 120). Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the number of electrodes as recited in the instant claims, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claims 16-17, Stern does not explicitly disclose the distance between the electrodes. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to space at least two of the one or more first electrodes are spaced at least 1/8 inch apart or least 3/8 inch apart, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 18, the container of Stern implicitly discloses has a third surface and a fourth surface different from said first surface and said second surface (side surfaces perpendicular to the top and bottom surface), wherein said third surface is substantially opposite said fourth surface as shown in at least Figs. 21-25.
However, Stern does not explicitly disclose wherein said thermal block is in thermal communication with said third surface or fourth surface. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to place the thermal block in thermal communication with said third surface or fourth surface to mitigate thermal edge effects. In the alternative, it would have been prima facie obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 19, Stern does not explicitly disclose a second thermal block in thermal communication with said third surface, and wherein said thermal block is in thermal communication with said fourth surface. 
Absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a second thermal block in order to optimize the sample preparation and analysis.
In the alternative, it would have been prima facie obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
The container of Stern implicitly discloses has a third surface and a fourth surface different from said first surface and said second surface (side surfaces perpendicular to the top and bottom surface), wherein said third surface is substantially opposite said fourth surface as shown in at least Figs. 21-25.
However, Stern does not explicitly disclose wherein said thermal block is in thermal communication with said third surface or fourth surface. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to place a second thermal block in thermal communication with said third surface to mitigate thermal edge effects. In the alternative, it would have been prima facie obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796